PD-0292-15
                                                                                           COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                         Transmitted 12/30/2015 3:34:41 PM
                                                                                           Accepted 12/31/2015 2:23:37 PM
                                                                                                            ABEL ACOSTA
                                                                                                                    CLERK

                                      SHAREN WILSON
                                      Criminal District Attorney
                                           Tarrant County


                                       December 30, 2015

Hon. Abel Acosta, Clerk
Texas Court of Criminal Appeals                                                                 DECEMBER 31, 2015
P.O. Box 12308, Capitol Station
Austin, TX 76711

      Re:    Jennifer Banner Wolfe
             PD-0292-15

Dear Mr. Acosta,
      Please accept this letter as notice that the State accepts and appreciates the
opportunity to present oral argument in this case on February 3, 2016, at 9:00 AM.
The State does not waive argument.
                                                   Sincerely,
                                                   Respectfully submitted,

                                                   SHAREN WILSON
                                                   Criminal District Attorney
                                                   Tarrant County, Texas

                                                   DEBRA WINDSOR, Assistant
                                                   Criminal District Attorney
                                                   Chief, Post-Conviction

                                                   /s/ Tanya S. Dohoney
                                                   TANYA S. DOHONEY, Assistant
                                                   Criminal District Attorney
                                                   State Bar No. 02760900
                                                   Tim Curry Criminal Justice Center
                                                   401 W. Belknap
                                                   Fort Worth, Texas 76196-0201
                                                   (817) 884-1687
                                                   FAX (817) 884-1672
                                                   COAAppellateAlerts@TarrantCountytx.gov

                   401 West Belknap     •   Fort Worth, Texas 76196   •   817.884.1400
Jennifer Banner Wolfe v. State
Oral Argument Confirmation
Page 2


                                 CERTIFICATE OF SERVICE6
     A true copy of the State’s letter has been e-served to opposing counsel, Hon.
David A. Pearson, 222 W. Exchange Ave., Fort Worth, Texas 76102 at
david@lawbydap.com and to the Lisa McMinn, State Prosecuting Attorney, P.O. Box
13046, Austin, Texas 78711-3046 at information@spa.texas.gov on the 30th day of
December, 2015.


                                                    /s/ Tanya S. Dohoney
                                                    TANYA S. DOHONEY




                      401 West Belknap   •   Fort Worth, Texas 76196   •   817.884.1400